DETAILED ACTION
Note:	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This Office action is in response to communications filed June 29, 2022.

Status of Claims
1.	Claims 1, 2, 4 and 6-20 remain pending and currently under consideration for patentability.

Information Disclosure Statement
2.	The information disclosure statement (IDS) submitted on June 24, 2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Terminal Disclaimer
3.	As noted in the most recent Office action, the terminal disclaimer filed on November 3, 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of Application Nos. 16/770,989 and 16/624,785 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Response to Arguments
4.	Applicant's arguments filed March 8, 2022 have been fully considered but they are not persuasive. 
With regard to applicant’s argument that the Office has acknowledged that the cited art fails to disclose or suggest that the network comprises an alternating pattern of a single non-linear polymeric strand followed by a single linear polymeric strand, as presently amended, examiner respectfully disagrees. While Ausen only shows embodiments within the figures where the network comprises an alternating pattern of a first non-linear polymeric strand followed by a second linear polymeric strand followed by a third non-linear polymeric strand, Ausen provides teachings and motivation that would render it obvious for one having ordinary skill in the art to utilize the claimed network comprising an alternating pattern of a single non-linear polymeric strand followed by a single linear polymeric strand. In paragraphs [0074], [0102] and [0104], Ausen discloses exemplary embodiments wherein “the plurality of strands include alternating first and second polymeric strands.” Further, in paragraph [0028], Ausen suggests that “the arrays do not need to be collinear, but may form other patterns to create the multi-layer netting.” Applicant is reminded that the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).  Accordingly, examiner maintains that the combined teachings of Robinson in view of Ausen renders the alternating pattern of a single linear and single non-linear polymeric strand limitations obvious, as it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the polymeric strands disclosed by Robinson to have an alternating pattern of a single linear polymeric strand followed by a single non-linear sinusoidal polymeric strand, similar to that taught by Ausen, in order to provide larger openings between the respective strands to better facilitate distribution of fluids provided to and removed from the area of tissue around the structure, as suggested by Robinson in paragraph [0052]. One having ordinary skill in the art would also be motivated to provide the alternating pattern in order to provide enough size to the openings for flow of wound exudate, as suggested by Ausen in paragraphs [0144-0146]. Further, one having ordinary skill in the art would be motivated to provide alternating linear and non-linear polymeric strands, in order to affect the degree of stretch or flexibility, as suggested by Ausen in paragraph [0047]. Further, one having ordinary skill in the art would also be motivated to provide an alternating pattern of single linear and single non-linear polymeric strands, in order to create a three-dimensional network of polymeric strands having a variety of uses, such as in wound care and absorbent articles, as suggested by Ausen in the abstract and paragraph [0012]. Finally, applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.
With regard to applicant’s arguments against the previously applied 103 rejections to claims 6 and 9-11, examiner respectfully disagrees. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). As discussed in the above response, Ausen renders obvious the newly amended claim limitations; therefore, any arguments against Bharti and Olson are rendered moot.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

5.	Claims 1, 2, 4, 7, 8, and 12-20 are rejected under 35 U.S.C. 103 as being unpatentable over Robinson et al. (US PGPUB 2010/0160876) in view of Ausen et al. (US PGPUB 2014/0234605).

6.	With regard to claims 1 and 4, Robinson (Fig. 5A) discloses an article (manifold structure 412), comprising: a network of interconnected polymeric strands (members 456, 460) (Fig. 5A, [0051]); wherein each of the interconnected polymeric strands has a first surface adapted to contact a tissue site ([0055] lines 1-3); wherein at least one of the interconnected polymeric strands has a plurality of features (projections, 426) extending from the first surface of the interconnected polymeric strands ([0052] lines 1-7, [0051] lines 1-9); wherein at least one of the interconnected polymeric strands is non-linear, as the longitudinal members (456) of the Robinson are shown with a slight curve (Fig. 5A, Annotated Fig. 1 below); and a plurality of openings (flow channels 440) between adjacent interconnected polymeric strands ([0052] lines 3-9); wherein the article is a negative pressure wound therapy article ([0051] lines 1-6 for use with system of Fig. 1).
	Robinson does not explicitly specify wherein a tensile strength of the article parallel to a x direction is greater than the tensile strength of the article parallel to a y direction, however, Robinson does teach the article to behave anisotropically ([0055] lines 5-8) the longitudinal members (456) to move laterally towards each other ([0055] lines 8-16), and the device deforms more readily in a direction substantially perpendicular to the longitudinal members (456).  Further, in the Remarks filed 05/17/2021, Applicant states that the ability of an article to deform more readily in the y-direction based on the direction of the strand orientation and pores results in a lower tensile strength. As such, the Robinson device meets this explanation, and inherently teaches a tensile strength of the article parallel to a x direction is greater than the tensile strength of the article parallel to a y direction (Fig. 5A, Annotated Fig. 1 below).

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

	However, Robinson is silent in regard to the network comprising an alternating pattern of a single non-linear polymeric strand followed by a single linear polymeric strand; and that the non-linear polymeric strand has a sinusoidal curve.
	Ausen discloses a three-dimensional polymeric strand netting, dies and methods of making the same, for use in wound care and absorbent articles (abstract; best seen in Fig. 12), wherein a network of polymeric strands (1201) are used to form an article, where the network (1201) comprises an alternating pattern of non-linear sinusoidal-like polymeric strands (1270a, 1270b) and linear polymeric strands (1270c; [0057]; see annotated Fig. 12 below). Additionally, Ausen discloses exemplary embodiments wherein “the plurality of strands include alternating first and second polymeric strands” ([0074]; [0102]; [0104]); and that “the arrays do not need to be collinear, but may form other patterns to create the multi-layer netting” ([0028]).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the polymeric strands disclosed by Robinson to have an alternating pattern of a single linear polymeric strand followed by a single non-linear sinusoidal polymeric strand, similar to that taught by Ausen, in order to provide larger openings between the respective strands to better facilitate distribution of fluids provided to and removed from the area of tissue around the structure, as suggested by Robinson in paragraph [0052]. One having ordinary skill in the art would also be motivated to provide the alternating pattern in order to provide enough size to the openings for flow of wound exudate, as suggested by Ausen in paragraphs [0144-0146]. Further, one having ordinary skill in the art would be motivated to provide the alternating pattern, in order to affect the degree of stretch or flexibility, as suggested by Ausen in paragraph [0047]. Finally, one having ordinary skill in the art would be motivated to provide the alternating pattern of single linear and single non-linear polymeric strands, in order to create a three-dimensional network of polymeric strands having a variety of uses, such as in wound care and absorbent articles, as suggested by Ausen in the abstract and paragraph [0012].

    PNG
    media_image2.png
    420
    654
    media_image2.png
    Greyscale


7.	With regard to claim 2, Robinson further discloses (Fig. 5A) wherein at least one of the interconnected polymeric stands is linear (lateral members, 460; Fig. 5a; [0051] lines 8-11).

8.	With regard to claim 7, Robinson further discloses that the polymeric strands comprise an elastomeric polymer ([0035] lines 1-5).

9.	With regard to claim 8, while Robinson teaches the strands as being elastomers ([0035]), Robinson is silent in regard to the strands being polyolefins or polyurethanes.
	However, Robinson teaches examples of elastomeric materials being polymers including polyurethanes ([0027], to exhibit the resilience and recovery of an elastomeric polymer (as motivated by [0027]).  Since Robinson teaches polyurethanes to be a suitable material, polyurethanes are known to be used in negative pressure wound therapy articles ([0027]), it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to choose the elastomeric material of the strands disclosed by Robinson in view of Ausen, to be polyurethane, in order to increase resilience and recovery of the article, as suggested by Robinson in paragraph [0027].

10.	With regard to claim 12, all of the elements of the current invention have been substantially disclosed by Robinson in view of Ausen, as applied above in claim 1, except for a density of features extending from the first surface of less than 1,000/square inch.
However, Robinson teaches different interchangeable manifolds with features (projections) of different densities (for example Figs. 3A, 4A, 5A) and as such it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have made the article of Robinson in view of Ausen with a density of features extending from the first surface of less than 1,000/square inch, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 1 05 USPQ 233.  Further, one having ordinary skill in the art would be motivated to tailor the density for a specific use of the article such as a low density for a lower microstrain or a higher density for a higher desired microstrain, as suggested by Robinson in paragraph [0054], lines 8-11.

11.	With regard to claim 13, Robinson is silent in regard to an aspect ratio of the openings being from 1:1 to 100:1.
	However, Ausen discloses openings between the polymeric strands (1270a-c) having an aspect ratio between 1:1 and 100:1 (1.25:1; [0144-0146]; Table 1).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the polymeric strands disclosed by Robinson to have alternating linear and non-linear sinusoidal strands, similar to that taught by Ausen, in order to provide enough size to the openings for flow of wound exudate, as suggested by Ausen in paragraphs [0144-0146].

12.	With regard to claim 14, Robinson further discloses wherein essentially all the interconnected polymeric strands are non-linear (Fig. 5A). Robinson also teaches the linear strands (lateral connecting members 460) to be omitted, which results in all nonlinear strands ([0056] lines 1 -2).

13.	With regard to claim 15, Robinson discloses a system (Fig 1), comprising: the article of claim 1, as Robinson teaches the manifold 41 2 (Fig. 5A) to be used in the system 100 (Fig. 1) ([0051] lines 4-6); and a reduced pressure source (142) fluidly connected (via conduit 150) to the plurality of openings (440), as it is connected to the manifold comprising the openings of the article to deliver a reduced pressure through the plurality of openings, between the features, and to the tissue site (Fig. 1 , 5A, [0043] lines 1 -5, 11 -1 3, [0048], [0052] lines 3-9).

14.	With regard to claim 16, Robinson discloses a method comprising: providing the article of claim 1 (see rejection to claim 1 above); and positioning the article on a wound (Figs. 1, 5A; [0055]).

15.	With regard to claim 17, Robinson discloses that the method further comprises coupling a reduced pressure source (142) to the article (Fig. 1; [0048]; [0051] lines 4-6).

16.	With regard to claim 18, Robinson discloses that the method further comprises applying a reduced pressure (via 142) to the wound through the article (Fig. 1; [0048]; [0051] lines 4-6).

17.	With regard to claim 19, Robinson discloses wherein the reduced pressure to the wound comprises activating a reduced pressure source (142) coupled to the article (Fig. 1; [0048]; [0051] lines 4-6).

18.	With regard to claim 20, Robinson discloses wherein positioning the article on the wound comprises placing the article over the wound with the features one the first surface, as the projections (426) contact the wound (Figs. 1-2, 5A; [0055]).

19.	Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Robinson in view of Ausen, as applied to claim 1 above, in further view of Bharti (US PGPUB 2011/0112492).

20.	With regard to claim 6, Robinson and Ausen are silent in regard to a tensile strength parallel to the x direction being from 2.23 MPa to 5.42 MPa.
However, Robinson teaches the strands to be elastomers (Robinson [0035]) and further teaches examples of elastomeric materials being polymers including polyurethanes (Robinson [0027]), to exhibit the resilient and recovery of an elastomeric polymer (as motivated by Robinson [0027]). Since Robinson teaches polyurethanes to be a suitable material and is known to be used in negative pressure wound therapy article, and Applicant provides the polymeric strands being polyurethanes (see specification p. 8 lines 4-6), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to choose the elastomeric material of the strands of Robinson, to be polyurethane to increase resilience and recovery.
Furthermore, Bharti teaches a wound dressing for a negative pressure treatment (Bharti abstract) in the same field of endeavor, wherein a polymeric material used in the article can be a polyurethane or a polyolefin, specifically ENGAGE (Bharti [0157]). Applicant notes an embodiment of the article using ENGAGE polyolefin elastomer (see specification p. 10 lines 26-29). Bharti teaches it would have been obvious to use this same material in the art of negative pressure wound therapy articles.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to choose the elastomeric material of the strands of Robinson in view of Ausen, to be polyolefin, specifically ENGAGE, similar to that taught by Bharti, in order to exhibit elastomeric properties. See MPEP 2144.09(I). As such, the properties of an article to have a tensile strength of the article parallel to the x direction from 2.23 Mpa to 5.42 Mpa, are reasonably expected, since it would be obvious that two articles of the same material exhibit the same properties.

21.	Claims 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Robinson in view of Ausen, as applied to claim 1 above, in further view of of Olson (US PGPUB 2012/0053539).

22.	With regard to claims 9-11, all of the elements of the current invention have been disclosed by Robinson in view of Ausen, as applied above in claim 1; however, Robinson and Ausen are silent in regard to a height of the features (claim 9), a width of the features (claim 10), and a ratio of the height to width of the features (claim 11).
Olson teaches an article a negative pressure wound therapy article with features (Olson Figs. 1-3, [0024-0025]), in the same field of endeavor, wherein the features (protrusions 51) have a height of 0.1 mm to 5 mm, which is equivalent to 100 um to 5000 um, and a width of 0.1 mm to 2.0 mm, which is equivalent to 100 um to 2000 um (Olson Fig. 3, [0026]), to distribute reduced pressure to the tissue site (as motivated by Olson [0028]) and the shape, sizing and spacing of the protrusions are taught to vary depending on the specific use (as motivated by Olson [0027]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have made the features of the article of Robinson, have a height between 100 um and 1000 um (claim 9) and a width between 10 um and 1000 um (claim 10), as suggested by Olson, to tailor the dimensions for the specific use to distribute reduced pressure to the tissue site, since in the case where the clairned ranges “overlap or le inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Werthenn, 541 F.2d 257, 197 USPQ 90 (CCPA 1976); in re Woooruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Gir. 1990).
Furthermore, given the ranges taught in Olson for the height and width of the features (Olson [0026]), and the fact that Olson teaches a ratio of a height to width of the features (51) that is no more than 1:1 (claim 11), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have chosen and tailored a height and width of the features of the Robinson device in a ratio of no more than 1:1 such as height of 100 um and with of 100 um, as suggested by Olson, in order to tailor the dimensions for the specific use to distribute reduced pressure to the tissue site, since it has been held that where the general conditions of a claim are disclcosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.

Conclusion
23.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

24.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW J MENSH whose telephone number is (571)270-1594.  The examiner can normally be reached on M-F 9 a.m. - 6 p.m..
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on (571)272-1115.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANDREW J MENSH/Primary Examiner, Art Unit 3781